Exhibit 10.4

Dated Effective: September 22, 2010

[Name]

1195 NW Compton Drive

Beaverton, OR 97006

 

Re: Amendment to Performance Shares

Dear [Name]:

As you are already aware, on September 9, 2010 the Compensation Committee of the
Board of Directors of Planar Systems, Inc. (the “Company”) approved the
amendment of your outstanding performance shares listed below (the “Award(s)”)
so that the shares set forth below (the “Amended Award(s)”) will no longer vest
and become payable based on the achievement of certain stock price-based
performance goals for the original performance period as set forth on the
applicable Performance Share Agreement and Notice of Grant, but will instead
vest based on the achievement of new performance goals during a new performance
period, both of which will be determined by the Committee in its sole discretion
upon approval by the Company’s Board of Directors of a three- to five-year
Strategic Plan during the first half of fiscal year 2011. You will be notified
of these performance goals and the new performance period in writing as soon as
practicable after the Committee determines them.

 

Grant Date

   Target Number
of Performance
Shares    Original
Performance  Period

October 10, 2008

   403,333    FY 2009 through FY 2010

To acknowledge your agreement with this amendment, please sign and deliver to me
the Acknowledgment contained in the extra copy of this letter provided for that
purpose confirming your agreement to the amendment and the terms of this letter.

Please do not hesitate to contact me at 503-748-1100 if you have any questions
regarding this matter.

 

Very truly yours,

 

Gerald Perkel President and Chief Executive Officer

ACKNOWLEDGED AND ACCEPTED:

By:  

 

Name:  

 

Date:  

 